State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 16, 2015                     519734
________________________________

In the Matter of BRITTANY R.
   and Others, Alleged to be
   Permanently Neglected
   Children.
                                            MEMORANDUM AND ORDER
SCHOHARIE COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

ANNEMARIE R.,
                    Appellant.
________________________________


Calendar Date:   June 1, 2015

Before:   Lahtinen, J.P., Lynch, Devine and Clark, JJ.

                             __________


     Thomas F. Garner, Middleburgh, for appellant.

      David Lapinel, Schoharie County Department of Social
Services, Schoharie, for respondent.

     Douglas Putnam, Warnerville, attorney for the children.

     Christine Nicolella, Delanson, attorney for the child.

                             __________


Clark, J.

      Appeal from an order of the Family Court of Schoharie
County (Bartlett III, J.), entered July 18, 2014, which, in a
proceeding pursuant to Family Ct Act article 10, denied
respondent's motion to vacate two prior judicial surrenders of
parental rights with respect to certain of her children.
                              -2-                519734

      Respondent is the mother of a daughter, Brittany R. (born
in 1997) and twins (born in 2006). In March 2014, respondent
executed judicial surrenders of parental rights with respect to
her twin children, which Family Court acknowledged and accepted
(see Social Services Law § 383-c [3]). Subsequently, respondent
moved to vacate the judicial surrenders on the basis that her
psychiatric problems had prevented her from meaningfully
participating in the proceedings. Family Court denied the
motion, and respondent appeals.

      "A surrender of parental rights becomes final and
irrevocable immediately upon its execution and acknowledgment"
(Matter of Chasity O. [Douglas O.], 113 AD3d 894, 894-895 [2014]
[internal quotation marks and citations omitted]). Therefore,
"in the absence of fraud, duress or coercion, no action may be
maintained by the surrendering parent to revoke or annul the
surrender agreement" (Matter of Thomas X. [Megan X.], 80 AD3d
832, 833 [2011], lv denied 16 NY3d 710 [2011] [internal quotation
marks and citations omitted]). Initially, we note that
respondent does not claim that her judicial surrenders were
procured by fraud, duress or coercion; rather, she argues that
they were involuntary because her mental capacity was such that
she could not understand the consequences of her actions (see id.
at 833). Nevertheless, our review of the record discloses that
respondent freely and knowingly executed the judicial surrenders
with an understanding of the gravity and finality of her decision
(see Matter of Chasity O. [Douglas O.], 113 AD3d at 895).

      During the colloquy with Family Court, respondent
acknowledged that she undertsood the irrevocability of the
judicial surrenders and declined supportive counseling twice.
She also acknowledged that no physical, mental or emotional
illness prevented her from understanding the proceedings.
Respondent's grasp of the significance of the proceedings was
further evidenced by her negotiation during the colloquy – both
through counsel and on her own – including requesting that she
receive copies of school report cards and that the proceedings be
kept confidential. Accordingly, Family Court properly denied
respondent's motion to vacate the judicial surrenders (see Matter
of Gino Z., 4 AD3d 631, 632 [2004]).
                              -3-                  519734

      Briefly, with regard to respondent's contention that Family
Court should not have denied her motion without a hearing,
respondent's motion lacked a legal basis upon which Family Court
may have rescinded the judicial surrenders. Therefore, no
hearing was required. In addition, we find no basis in the
record for the contention by the attorney for Brittany that
respondent signed the judicial surrenders only because she
believed that it would allow her to regain custody of Brittany.
Family Court made it clear that the judicial surrenders of the
twin children was completely separate from whatever may occur
with regard to Brittany.

     Lahtinen, J.P., Lynch and Devine, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court